Court of Appeals
of the State of Georgia

                                                              ATLANTA, March 08, 2022

The Court of Appeals hereby passes the following order

A22I0134. CITY OF DECATUR v. LOUIS MERLIN, AS EXECUTOR OF THE ESTATE
    OF JUDITH MERLIN et al. .


     Upon consideration of the Application for Interlocutory Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

19A75697




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, March 08, 2022.

                                           I certify that the above is a true extract from the minutes
                                      of the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.